Citation Nr: 0116808	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-01 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and SH, RN


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.




The current appeal arose from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  

The RO, in pertinent part, granted entitlement to service 
connection for PTSD with assignment of a 10 percent 
evaluation effective from February 23, 1999.

The veteran and his VA therapist provided oral testimony 
before a Hearing Officer at the RO in May 2000, a transcript 
of which has been associated with the claims file.

In June 2000 the Hearing Officer granted entitlement to an 
increased initial evaluation of 50 percent for PTSD effective 
February 23, 1999.

In May 2001 the veteran provided oral testimony before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
via a videoconference at the RO, a transcript of which has 
been associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  PTSD has been shown to cause no more than occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to appropriate symptoms.

3.  PTSD has not resulted in total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
4, 114 Stat. 2096, 2098-99 (2000) (to be codified as amended 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service with the United States Marine Corps 
from July 1966 to July 1968, included a tour of duty in the 
Republic of Vietnam.  His military occupational specialty was 
that of a field artillery battery man.  His decorations 
include a Purple Heart Medal, Presidential Unit Citation, 
Navy Achievement Medal with Combat V, Vietnamese Service 
Medal with 2 Stars, and a Vietnamese Campaign Medal.

The veteran filed a claim of entitlement to service 
connection for PTSD on February 23, 1999.

An official fee basis special psychiatric examination of the 
veteran for VA compensation purposes was conducted in July 
1999.  It was reported as history that he had served in 
Vietnam and had participated in 13 major battles.  He 
reported that he had been experiencing flashbacks everyday.  
He awakened in the middle of the night and it was very hard 
for him to go back to sleep because he was in fear of having 
nightmares.  

The veteran reported that he had been having a very hard time 
controlling his impulses.  He became very angry and had had 
physical altercations several times.  The last time this had 
happened was one year before.  He mostly used his fists and 
clubbed people several times.  

When he became upset he felt like hurting and killing people.  
He had never killed anyone.  He did not have any regrets 
about hitting anybody.

The veteran reported that he avoided crowds, lines, traffic, 
close spaces, and heights.  His appetite was somewhat fair.  
He had lost 30 pounds.  He denied hearing voices, homicidal 
ideations, feelings of guilt, worthlessness and hopelessness.  
His sleep was disturbed because of nightmares.  He had never 
been hospitalized for psychiatric purposes.

The veteran had been seen as an outpatient at the Long Beach 
VA facility during the current year because of PTSD.  He had 
been receiving one on one therapy since August 1999.  He had 
not been taking any psychiatric medications because of his 
heart disease.  He had five grown children, currently lived 
with his wife, and stopped working as a truck driver in May 
1998 because of medical reasons.

The examiner noted that the veteran did his own shopping, 
cooking, and housekeeping.  He managed his own 
transportation, paid bills, and took care of his own grooming 
and hygiene.  He listened to the radio and talked to friends.  
He got along with family members, had close friends, and had 
no problems with neighbors.  The examiner recorded he could 
focus attention, follow simple oral or written instructions, 
and had no difficulty in making his own decisions.  He had no 
difficulty completing household tasks.

The examiner recorded that the veteran was alert and 
cooperative.  His digit span was 5 of 6 forward and 2 of 3 
backward.  Speech was spontaneous with good vocabulary.  
Voice was normal in tone and pressure.  He was oriented to 
person, place, time, and purpose.  Mood was anxious and 
affect was brighter.  Thoughts were logical.  He denied 
delusions, phobias or ideas of reference.  He was not 
preoccupied with suicidal or homicidal ideations.  He 
recalled three words at one minute, and two out of three at 
five minutes.  He knew the current President and capital of 
his home state.  He performed serial 7s and 3s.

The examiner noted that psychological studies reflected the 
veteran as an individual often seen as tense, agitated, 
anxious, and seclusive.  Presenting complaints may include 
difficulty with concentration, confused thinking, depression, 
lack of efficiency, forgetfulness, and memory problems.  He 
may report feeling depressed and distant from others.  He 
would be worried about psychological functioning.  Suicidal 
ideation was prominent and attempts were quite frequent.  
Suicide potential should be evaluated carefully.  Sleep 
difficulties occurred frequently.

The examination diagnosis was PTSD, late onset.  The level of 
psychosocial stressors was recorded as mild by the examiner.  
The GAF was 70.  The examiner's assessment shows the veteran 
had been having nightmares and flashbacks.  He had been 
having increased startle reaction.  He had been seeing a 
psychiatrist and was getting therapy.  He did not take any 
psychiatric medication because of his heart problems.

On file is a letter dated in September 1999 from the 
veteran's counseling therapist, SH, a registered nurse, 
signed by her and cosigned by her team leader.  She reported 
that he had first sought counseling in February 1999.  He 
reported difficulty with concentration, intrusive memories of 
his Vietnam experience, chronic sleep problems with 
nightmares and night sweats, irritability, anger outbursts, 
hypervigilance, startle response and inability to tolerate 
being around people.  He stated that he had coped with his 
symptoms by driving long haul trucks and avoiding contact 
with people.  He had also coped by changing employers over 
the years, leaving when he became angry with supervisors.

During the current year he had to stop work due to heart 
problems.  Since then he had been experiencing an increase in 
symptoms.  He had tried to cope by isolating himself in his 
garage doing woodworkings.  He currently was having 
difficulty concentrating on the woodworkings and all 
intrusions by family members were unwelcome.  He had reported 
difficulty accomplishing routine tasks such as shopping and 
doctor appointments without severe anxiety and anger 
outbursts.  

The veteran was also having difficulty participating in his 
cholesterol drug treatment program.  He had been unable to 
tolerate the group follow-up meetings.  He reported that his 
symptoms caused problems in his relationship with his wife 
and children.

The therapist noted that the veteran had been assessed and 
referred for individual treatment and had been seen weekly 
since February 1999.  In sessions he had great difficulty 
talking about his Vietnam experiences, often becoming 
overwhelmed by his feelings.  He had been able to talk 
briefly about traumas such as hand to hand combat, overrun 
situations, combat death sod men in his unit, and having to 
deal with their bodies after death.  The therapist noted that 
her assessment was that the veteran had been severely 
impacted socially and occupationally over the years by 
chronic military-related PTSD.

Treatment reports dated in 1999 and 2000 referable to the 
veteran's mental health 
evaluations by VA have been associated with the claims file.  
They show that he 
has been receiving regular therapy for PTSD.  His symptoms 
are shown to 
have included isolation, anger, anger outbursts, 
irritability, poor sleep, 
hypervigilance, hyperarousal, and intrusive thoughts.  PTSD 
was repeatedly 
characterized as chronic and severe.

The veteran and his VA therapist, a registered nurse, 
provided oral testimony before a Hearing Officer at the RO in 
May 2000, a transcript of which has been associated with the 
claims file.  He testified that he attended weekly individual 
therapy sessions.  He occupied his time with wood-working in 
his garage.  His temper got the better of him with people 
around.  He had worked for 29 years as a long-haul truck 
driver.  He was able to do such work because he was not 
around people during the major portion of his work time.  He 
did his own shopping.  He was not taking any medications for 
PTSD because they would conflict with his heart medications.  
He was suffering from anxiety and depression.  He related 
that dreams and flashbacks constituted his worst 
symptomatology.  

The veteran's therapist testified that his family 
relationships were good.  She had observed him to break out 
in a sweat, be uncomfortable, get upset, and display anxiety.  
He expressed intrusive memories, and endeavored to minimize 
his symptoms by wood-working.  Panic attacks constituted part 
of his overall symptomatology.  It was her opinion that his 
GAF was in the low 40's.  She opined that he was unable to 
work in any job that involved interaction with people.  She 
felt that he was a very good long-haul truck driver because 
of virtually no contact with other people.  She observed that 
he had problems with concentration.

The veteran provided oral testimony before the undersigned 
via a videoconference at the RO in May 2001, a transcript of 
which has been associated with the claims file.  He testified 
that his PTSD was adversely impacting on his daily life 
situation.  He described broken sleep due to cold sweats.  
His relationship with his family was fine.  He was able to 
make short trips from home.  He had been awarded disability 
benefits from the Social Security Administration due to his 
heart disease which resulted in termination of his many years 
as a long-haul truck driver.  Social interaction was mainly 
with his family, though he did see one or two friends about 
once or twice a month.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during service 
and the residual conditions in civil occupation.  38 U.S.C.A. 
§ 1155;  38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  


Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), 
which require the evaluation of the complete medical history 
of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Francisco AT 126-28.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3.




Under the revised criteria for mental disorder, effective 
November 7, 1996, a 50 percent evaluation for PTSD is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The revised criteria provide a 70 percent evaluation for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as; suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code that represents the dominant (more disabling) 
aspect of the condition.  38 C.F.R. § 4.126.

The GAF (global assessment of functioning) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the American Psychiatric Association's 
DAIGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 32 
(4th ed. 1994}] (DSM0IV).  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); also cited in Richard v. Brown, 9 Vet. 
App. 266 (1996).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  DSM-IV.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

The word "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6 (2000).  

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  38 C.F.R. §§ 3.102, 4.3 (2000).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 185 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, sup[art (a), 114 Stat. 2096 
(2000).

The Board is satisfied that all relevant facts pertaining to 
this issue have been properly developed, and that no further 
assistance is required in order to satisfy the duty to assist 
provisions as mandated by the VCAA.  VCAA of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Specifically, the record 
shows that the RO scheduled the veteran for a VA examination, 
which he attended in July 1999, the report from that 
examination is comprehensive insofar as it sufficiently 
addresses the issue relevant to the claim.

The RO considered all relevant evidence in the claims file, 
including the results of the VA examination, VA psychotherapy 
treatment reports, correspondence from the veteran's personal 
therapist, and hearing testimony in support of the claim.  
The RO accordingly issued a statement of the case and a 
supplemental statement of the case.  These documents and 
actions specifically notified the veteran of what is required 
to substantiate his claim.  Therefore, the duty to assist, as 
mandated by the VCAA has been met.

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to the new law without it 
first being considered by the RO.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran and his representative have been 
afforded the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and have done so.  VA 
received documents from the veteran perfecting his appeal, as 
well as statements from his representative.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

It is well to note in passing that the duty to assist has 
been satisfied in this instance to the extent necessary to 
allow for a grant of the benefit sought on appeal; namely, an 
initial evaluation in excess of 50 percent for PTSD.  
Therefore, any deficiencies in the duty to assist will not 
prejudice the veteran in this case.  See Bernard v. Brown, 4 
Vet. App. 384, 392-84 (1993).


Evaluation of PTSD

The Board may only consider those factors that are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran is currently assigned a 50 percent evaluation for 
his PTSD.  The Board reiterates that such an evaluation is 
consistent with occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective and social relationships.  38 C.F.R. 
§ 4.130.

The Board is of the opinion that a preponderance of the 
evidence reflects more than a "reduced reliability' of 
occupational and social functioning.  Rather, the probative 
evidence demonstrates occupational and social impairment in 
most areas far more consistent with the criteria that provide 
for a 70 percent evaluation of PTSD.  38 C.F.R. §§ 4.3, 4.7, 
4.126, 4.139.

The probative evidence shows deficiencies in work, family 
relations, and mood caused by PTSD symptoms.  Throughout the 
record, the veteran has maintained that he experiences 
depression, flashbacks, intrusive thoughts, etc.  
His symptomatology, in turn, appears to affect his sleep.  He 
is isolative in that he prefers to be alone, and while he 
does have a good relationship with family members and few 
friend son a regular basis, his preference is for the 
solitude of his garage where he busies himself with wood-
working.  The wood-working in itself is viewed by the veteran 
as therapeutic in nature.  Suicidal ideation has been 
prominent.

The VA therapy documentation shows that PTSD has been 
repeatedly characterized as chronic and severe.  It shows 
that the veteran has difficulty adapting to stressful 
circumstances.  For example, he perceives crowds and long 
lines as unusually stressful and therefore withdraws 
immediately from such environments.

While the veteran was initially given a 70 percent GAF when 
examined by VA in July 1999, his therapist who is keenly more 
aware of the exacerbations of his PTSD symptomatology 
estimated a more probable score in the low 40's when she 
proffered oral testimony on the veteran's behalf.  Such a 
score is consistent with either some impairment in reality 
testing or communication or major impairment in several 
areas, such as work, school, family relations, judgment, 
thinking, or mood.

In the case at hand, the latter basis is consistent with the 
evidence of record, because the clinical portrait of the 
veteran reflects a depressed individual subject to ever 
present irritability who tends to be isolative, though still 
maintaining reasonable communication with family and very few 
friends.  The Board is of the opinion that the veteran's 
overall clinical picture more closely approximates the level 
of impairment contemplated in the next higher evaluation of 
70 percent with application of the pertinent governing 
criteria.  38 C.F.R. § 4.7.

The Board does not find that PTSD is productive of total 
social and industrial impairment as to warrant assignment of 
a 100 percent evaluation.  In this regard, total social and 
industrial impairment has not been shown by the evidence of 
record.  It is true that the veteran has been granted 
disability benefits from the Social Security Administration, 
but such benefits are predicated on his nonservice-connected 
heart disease.

The veteran was gainfully employed for nearly 30 years as a 
long-haul truck driver.  Termination of such employment was 
occasioned by his nonservice-connected heart disease.  He was 
able to pursue such employment because, as has been 
substantiated by the evidentiary record, he had virtually no 
contact with other people.  His job was solitary in nature.  
The record does not show that he could not work at the same 
job by virtue of the disabling manifestations of PTSD.  
Inability of the veteran to engage in substantially gainful 
employment attributed to his service-connected PTSD has been 
predicated on the basis of the presence of other individuals.

Additionally, the VA examination, correspondence from his 
therapist, and VA therapy documentation on file do not show 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name due to PTSD.  
While the veteran has reported previous assaults on others, 
such has been on an historical basis.  He has in essence been 
isolative so as to avoid such situations.

The record shows that the veteran is in adequate control of 
his mental faculties as he takes care of his personal 
functions and activities.  He is able to shop and make short 
trips from home.  He has regular communication with family 
members and infrequent contact with few friends.  It is well 
to remember that he functions appropriately despite inability 
to take medication for PTSD due to interaction with his heart 
medication.  The evidentiary record is devoid of any 
demonstration that the veteran is totally disabled.  He has 
demonstrated adequate ability to communicate as shown with 
normal functioning at two hearings, on examination, and in 
the therapy environment.

Consequently, an evaluation in excess of 70 percent for PTSD 
is not warranted in this case.


The veteran is not shown as unable to work because of his 
PTSD.  Similarly, he has indicated that he has poor 
occupational skills, to the extent that he cannot be around 
people in the industrial environment.

The Board is of the opinion that the veteran has not 
submitted evidence indicating that his PTSD disability 
affects his employability in ways not contemplated by the 
Rating Schedule, whose percentage ratings represent the 
average impairment in earning capacity.  38 C.F.R. § 4.1.  

If anything, the limited evidence in this regard shows he has 
worked a substantial number of years post service until 1998 
as a long-haul truck driver, at which time such employment 
was terminated for nonservice-connected heart disease.

The mere assertion that a disability interferes with 
employment or renders a veteran unemployable does not 
automatically raise or implicate the assertion that the 
regular schedular standards are not adequate and therefore 
require consideration of section 3.321(b)(1).  See VAOPGCPREC 
6-96.

The veteran has not presented a disability picture so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  Nor does the evidence 
indicate that PTSD has markedly interfered with employment or 
resulted in frequent hospitalizations or inpatient care as to 
render impractical the application of regular schedular 
standards.  Referral is therefore not warranted.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that the evidence shows the veteran is 
entitled to an initial evaluation of 70 percent for PTSD, 
effective February 23, 1999, but no greater than 70 percent 
at any point during the adjudicative period, thereby 
obviating a need for "staging" of ratings.  See Fenderson, 
supra.


ORDER

Entitlement to an initial evaluation 70 percent for PTSD is 
granted, subject to the governing criteria applicable to the 
payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

